Summit App. No. 22204, 2005-0hio-6980. This cause is pending before the court as an appeal from the Court of Appeals for Summit County. On July 3, 2006, this court granted a joint motion to stay briefing in this case. It further ordered the parties to file a notice of status of the trial court proceedings within 60 days. The parties have since filed three joint status reports of settlement proceedings. In the parties’ last report, filed on January 29, 2007, the parties propose filing, by April 27, 2007, either a joint motion to dismiss or yet another status report.
It is ordered by the court, sua sponte, that, if the parties have not reached a settlement by April 27, 2007, the stay of briefing shall be lifted and briefing will proceed pursuant to S.Ct.Prac.R. VI. Appellant’s merit brief will be due 40 days from April 27, 2007.